DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 04/28/2022. Claims 1-15 and 17-21 remain pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New matter:
In particular, claims 1, 8 and 15 have been amended to recite “…the plurality of processor preferences include a first set of preferences that are valid during a first time range and a second set of preferences that are valid during a second time range, wherein the first time range and the second time range are different…” and “filter the search response based on the plurality of processor preferences associated with the at least one tissue processor and the first set of preferences if during the first time range or the second set of preferences if during the second time frame”. 
The added material which is not supported by the original disclosure is as follows: The newly added recitation of “a first set of preferences that are valid during a first time range and a second set of preferences that are valid during a second time range”, “filter the search response based on the plurality of processor preferences associated with the at least one tissue processor and the first set of preferences if during the first time range or the second set of preferences if during the second time frame” within claims 1, 8 and 15 appears to constitute new matter. In particular, Applicant does not point to, nor was the Examiner able to find, any support for a “preferences are valid for a first time or a second time range” and “filter the search response based on processor the plurality of processor preferences associated with the at least one tissue processor and the first set of preferences if during the first time range or the second set of preferences if during the second time frame” determination within the specification as originally filed. As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims.
Applicant is required to cancel the new matter in the reply to this Office action.
Claims 2-7, 9-14, 17-21 incorporate the deficiencies of independent claims 1, 8 and 15, through dependency, and are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Indefinite:
Claims 1-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claims 1, 8 and 15 have been amended now to recite “…the plurality of processor preferences include a first set of preferences that are valid during a first time range and a second set of preferences that are valid during a second time range, wherein the first time range and the second time range are different…” and “filter the search response based on the plurality of processor preferences associated with the at least one tissue processor and the first set of preferences if during the first time range or the second set of preferences if during the second time frame”. It’s unclear what are the preferences that are valid for a first time range or second time range and it’s unclear what are the time ranges and time frames. Its’ unclear which preferences are associated with a tissue processor during a first or second time frame. It’s unclear if the first time range and second time frame represent similar time periods. Also, the term “valid” provides ambiguity in the definition of the limitation since the boundaries are not clear and precise. 
Claims 2-7, 9-14, 17-21 incorporate the deficiencies of independent claims 1, 8 and 15, through dependency, and are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-7 and 21 are drawn to a device (system), which is within the four statutory categories (i.e. machine).  Claims 8-14 are drawn to a method, which is within the four statutory categories (i.e. process).   Claims 15, 17-20 are drawn to a media (non-transitory medium), which is within the four statutory categories (i.e. manufacture).
Step 2A, Prong 1:
	Claims 1, 8 and 15 recite: “receiving a search request to identify one or more tissue processors that satisfy at least one search condition; comparing the at least one search condition to each set of tissue screening parameters stored in the database to determine at least one tissue processor that matches the at least one search condition; generating based on the comparison, search results in response to the received request, the search results including the at least one tissue processor; filtering the search response based on the plurality of processor preferences…; generating instructions for displaying a first graphical user interface on the user computing device, the first graphical user interface including the search results”, and these limitations correspond to certain methods of organizing human activity (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). The mere nominal recitation of a generic computing device, processor and graphical user interface does not take the claim out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
	Dependent claims also recite certain methods of organizing human activities, such as, claims 4, 11 and 17 recite “prior to receiving the search request: generate instructions for displaying a graphical interface widget on the user computing device, claims 5, 12 and 18 recite “determine that a subset of the plurality of tissue processors match the at least one search condition; and rank the tissue processors within the subset with respect to one another based on priority rules designated by the OPO”, claims 6, 13 and 19 recite “determine that a subset of the plurality of donor tissue requests stored in the database match the at least one search condition; and determine that the subset of donor tissue requests are associated with one tissue processor”, claims 7, 14 and 20 recite “rank the donor tissue requests within the subset with respect to one another based on priority rules established by the one tissue processor”. These are the limitations that correspond to organizing human activities, such as a user makes the determination processes, ranking the donor tissue requests and generates the results using a generic computing device. 
Claims 3 and 10 are ultimately dependent from Claims 1, 8 and 15 and include all the limitations of Claims 1, 8 and 15. Therefore, claims 3 and 10 recites the same abstract idea. Claims 3 and 10 describes further limitations regarding the basis for comparing the search conditions. These are all just further describing the abstract idea recited in claims 1, 8 and 15, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a tissue screening computing device”, “a database”, “tissue processors”, “memory device”, “graphical user interfaces”, “generate instructions for displaying a first graphical user interface on the user computing device, the first graphical user interface including the search results”, “the graphical interface widget configured for inputting the at least one search condition in units of gestation weeks”, which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Claims also recite other additional limitations beyond abstract idea, including functions such as storing data from/to a database, displaying/transmitting data/notification are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the comparing/determining/ranking steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Therefore, claims 1-15 and 17-21 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Solis at el. (hereinafter Solis) (US 2005/0262088 A1) in view of Piano et al. (hereinafter Piano) (WO 2005076982 A2).
As per claims 1-7, they are system claims which repeat the same limitations of claims 8-14, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of Cusack disclose the underlying process steps that constitute the methods of claims 8-14, it is respectfully submitted that they provide the underlying structural elements that perform the steps as well.  As such, the limitations of claims 1-7 are rejected for the same reasons given below for claims 8-14.

As per claim 8, Solis discloses a computer-implemented method for managing tissue screening, the method implemented using a tissue screening (TS) computing device, wherein the TS computing device comprises at least one processor in communication with at least one memory device, the method comprising: 
storing, in a database associated with the TS computing device, tissue screening data associated with a plurality of tissue processors, the tissue screening data including a set of tissue screening parameters for each donor tissue request received by an organ procurement organization (OPO) from the plurality of tissue processors (Solis teaches “…a database server…for storing and delivering data related to donors and recipients of human organs and tissue …” in abstract and par. 23); 
storing, in the database associated with the TS computing device, a plurality of processor preferences associated with and provided by the plurality of tissue processors (Solis teaches “…One example of a partial logical structure of the systems database is demonstrated in FIG. 9 which illustrates that each particular record of the database may have a number of fields, each of which fields may have a number of subfields. Preferably the database can be searched on at least any of the fields and any of the subfields of those fields. The single database structure in FIG. 9 is merely provided as a logical description of the database. In preferred embodiments the various sub relationships can be maintained as separate databases and access to some of those databases for privacy reasons may be limited to some users. Therefore, some users might be allowed to search based on a particular type of information field, as discussed elsewhere herein. …” in par. 209);
receiving, by the TS computing device, from a user computing device associated with the OPO, a search request to identify one or more tissue processors that satisfy at least one search condition (Solis teaches “…By using the CPU or terminal hospital personnel sand a message to a remote CPU maintained by the OPO requesting data for referral of organ or tissue information…” in par. 217); 
comparing, by the TS computing device, the at least one search condition to each set of tissue screening parameters stored in the database to determine at least one tissue processor that matches the at least one search condition (Solis teaches “…managing a procurement system for tissue or organs…determining whether any of the donor data corresponds to any of the recipient data sufficient to establish a preliminary match between the donor data and the recipient data” in par. 27); 
generating, by the TS computing device, based on the comparison, search results in response to the received request, the search results including the at least one tissue processor (Solis; par. 213-214); 
generating instructions for displaying a first graphical user interface on the user computing device, the first graphical user interface including the search results (Solis; par. 213-214); and 
transmitting the generated instructions to the user computing device to cause the first graphical user interface to be displayed on the user computing device (Solis; par. 213-214).

Solis fails to expressly teach “wherein the plurality of processor preferences include a first set of preferences that are valid during a first time range and a second set of preferences that are valid during a second time range, wherein the first time range and the second time range are different” and “filtering the search response based on the plurality of processor preferences associated with the at least one tissue processor and the first set of preferences if during the first time range or the second set of preferences if during the second time frame”. However, this feature is well known in the art, as evidenced by Piano.
In particular, Piano discloses “…The server 1 administrator may view the security audit report. The security audit report may be used to determine access patterns, to spot malicious activity, to trace the security activities of a user that may be under surveillance, or to analyze and/or compile any other data stored in the central database and/or hospital systems 10. This report may show the following fields: username, first name, last name, date/time, security action (e.g., log in, log out, time out, access denied, and initialize device). The report may be filtered by OPO, region, username, date/time Range, and security action…” in par. 96.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Piano with the motivation of selectively identifying potential organ or tissue donors (Piano; abstract).

As per claim 9, Solis discloses the computer-implemented method of Claim 8, wherein the first graphical user interface includes a contact number associated with the at least one tissue processor and a tissue type of the donor tissue requested by the at least one tissue processor (Solis; par. 215).

As per claim 10, Solis discloses the computer-implemented method of Claim 8, wherein the at least one search condition includes a donor age provided in units of gestation weeks (Solis teaches “Rule out information, Age accepted range…” in fig. 25).

As per claim 11, Solis discloses the computer-implemented method of Claim 8, wherein prior to receiving the search request, the method further comprises: generating, by the TS computing device, instructions for displaying a graphical interface widget on the user computing device, the graphical interface widget configured for inputting the at least one search condition in units of gestation weeks; and transmitting the generated instructions to the user computing device to cause the graphical interface widget to be displayed on the user computing device (Solis; fig. 25).

Claim 12 has been amended now to recite the computer-implemented method of Claim 8 further comprising: storing, in the database associated with the TS computing device, a plurality of priority rules designated by the OPO; determining, by the TS computing device, that a subset of the plurality of tissue processors match the at least one search condition; and ranking, by the TS computing device, the tissue processors within the subset with respect to one another based on the plurality of priority rules designated by the OPO (Solis; par. 6, 192, fig. 42).

As per claim 13, Solis discloses the computer-implemented method of Claim 8 further comprising: determining, by the TS computing device, that a subset of the plurality of donor tissue requests stored in the database match the at least one search condition; and determining, by the TS computing device, that the subset of donor tissue requests are associated with one tissue processor (Solis; fig. 25).

Claim 14 has been amended now to recite the computer-implemented method of Claim 13 further comprising ranking, by the TS computing device, the donor tissue requests within the subset with respect to one another based on the plurality of processor preferences established by the one tissue processor (Solis; fig. 42).

As per claims 15, 17-20, they are article of manufacture claims which repeat the same limitations of claims 1, 3-7, the corresponding method claims, as a collection of executable instructions stored on machine readable media as opposed to a series of process steps. Since the teachings of Dutta disclose the underlying process steps that constitute the method of claims 1, 3-7, it is respectfully submitted that they likewise disclose the executable instructions that perform the steps as well.  As such, the limitations of claims 15, 17-20, are rejected for the same reasons given above for claims 1, 3-7.

Newly added claim 21 recites the TS computing device of Claim 1, wherein the plurality of processor preferences include a high priority donation type and a low priority donation type, wherein the search request includes one or more donation types, and wherein the at least one processor is further programmed to: for at least one tissue processor determine if the one or more donation types in the search request match the high priority donation type or the low priority donation type; when the determination is that one or more donation types includes the high priority donation type, rank the corresponding tissue processor highly; and when the determination is that one or more donation types includes the high priority donation type, remove the corresponding tissue processor from the at least one tissue processor (Solis teaches “…processing based on specific select list items…” in par. 192 and “…In pyramid fashion, ineligible prospects are then deselected, and those not ruled out become the subject of additional questioning. In this way the apex of the pyramid represents the best candidates for donation…” in par. 211).
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Arguments about 35 USC 101 rejection:
Step 2A, prong 1: applicant argues that the pending claims do not recite a judicial exception, and in particular, an abstract idea in any of the permissible groupings, mathematical concepts, mental processes or certain methods of organizing human activity. As indicated in the rejection, the current claims are directed to certain methods of organizing human activity based on managing personal behavior and interactions between people. Claim limitations recite:
compare the at least one search condition to each set of tissue screening parameters stored in the database to determine at least one tissue processor that matches the at least one search condition;
generate, based on the comparison, search results in response to the received request, the search results including the at least one tissue processor; 
filter the search response based on the plurality of processor preferences associated with the at least one tissue processor and the first set of preferences if during the first time range or the second set of preferences if during the second time frame; 
generate instructions for displaying a first graphical user interface on the user computing device, the first graphical user interface including the filtered search results;
…
determine that a subset of the plurality of tissue processors match the at least one search condition; and 
rank the tissue processors within the subset with respect to one another based on the plurality of priority rules designated by the OPO.
…
determine that a subset of the plurality of donor tissue requests stored in the database match the at least one search condition; and 
determine that the subset of donor tissue requests are associated with one tissue processor…
…
rank the donor tissue requests within the subset with respect to one another based on priority rules the plurality of processor preferences…
These limitations correspond to certain interactions, by a user following rules and instructions, such as, determining at least one tissue processor matching at least one search condition. The claim limitations are directed to a certain activity between a person and a computer (see MPEP 2106.04(a)(2) II). 
Step 2A, prong 2 and Step 2B: Applicant argues that claims are directed to an improvement over the prior art in the field of transplant technology, by improving situations where donor tissues can be routed to the most appropriate tissue processor and improving the speed and efficiency of providing healthcare. In response, Examiner submits that the claims are directed to “comparing tissue screening parameters with a search condition (variables, such as a donor’s age-current specification [0068]) and filtering the search results by categories/sub/categories (arranging) and presenting the search results to a user (current specification, [0023])” and “TS server 602 may arrange information associated with donor requests from multiple tissue processors into approachable categories and sub- categories to allow the OPO user to efficiently navigate and manage donor requests received from tissue processors.” (current specification, [0035]). Therefore, by filtering and arranging results, the claims may improve the outcome (resulting list), but not the technology. 
The claim limitations are not enough to qualify as “practical application” since additional elements of using a generic computing device (1) to performing generic computer functions (2) represent well-understood, routine, conventional activities in the field. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole, amounts to nothing more than generic computer functions merely used to implement an abstract idea. 
(specification; [0050] recites: …OPO computing devices 606 and TP computing devices 608 may be any device capable of accessing the Internet including, but not limited to, a desktop computer, a laptop computer, a personal digital assistant (PDA), a cellular phone, a smartphone, a tablet, a phablet, wearable electronics, smart watch, or other web-based connectable equipment or mobile devices…)
(specification; [0023] recites: …TS computing device is configured to arrange and present search results by categories, such as organ and tissue, and sub-categories, such as organ type and tissue type, to allow the OPO to view and compare donor requests across categories (e.g., easily identify how many search results are for donor organs versus donor tissues) and within categories (e.g., easily identify that two search results for heart valves satisfy the search variables). The TS computing device may also rank donor requests that match a particular search condition with respect to one another based on priority preferences designated by tissue processors and/or based on priority preferences designated by the OPO for preferred tissue processors…”)

Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Arguments about 35 USC 102 rejection:
Applicant’s arguments with respect to 35 USC 102 rejection of claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626